Case: 4:11-cr-00246-CDP Doc. #: 1871 Filed: 08/10/21 Page: 1 of 5 PageID #: 16931



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
            Plaintiff,                 )
                                       )
      vs.                              )     Case No. 4:11 CR 246 CDP-11
                                       )
ANTHONY ROBINSON,                      )
                                       )
            Defendant.                 )

                         MEMORANDUM AND ORDER

   This matter is before me on plaintiff’s motion for release of funds from

defendant’s inmate trust account filed on May 17, 2021. (Doc. 1859). Defendant

objects to the motion and requests the Court unencumber his account. (Docs. 1861,

1865). Plaintiff has filed a reply in support of its motion. (Doc. 1862). For the

following reasons, plaintiff’s motion will be granted and defendant’s request will be

denied.

      On December 7, 2012, defendant was found guilty by a jury of conspiracy to

commit racketeering in violation of 18 U.S.C. § 1962(d) and 18 U.S.C. § 1963(a),

two counts of murder in aid of racketeering activity in violation of 18 U.S.C. §

1959(a)(1), attempt to commit murder in aid of racketeering activity in violation of

18 U.S.C. § 1959(a)(5), and tampering with a victim, witness or informant in

violation of 18 U.S.C. § 1512(c)(1). (Doc. 1509). I sentenced defendant to life

imprisonment on April 23, 2013. (Doc. 1509). I also ordered Defendant to pay
Case: 4:11-cr-00246-CDP Doc. #: 1871 Filed: 08/10/21 Page: 2 of 5 PageID #: 16932



$14,186.17 in restitution1 and a special assessment of $500. (Doc. 1509). To date,

defendant has paid $2,284.40 toward the total balance of this debt, and $12,151.77

remains due and owing. Defendant is currently incarcerated at USP Terre Haute in

Terre Haute, Indiana.

       The Bureau of Prisons (BOP) has established inmate trust accounts in order to

“allow the Bureau to maintain inmates’ monies while they are incarcerated.” 28

C.F.R. § 506.1. “Family, friends, or other sources may deposit funds into these

accounts.” Id. Defendant has such an account and currently has $2,753.21 in his

account, resulting in part from tax credit payments issued by the Treasury

Department related to COVID-19 stimulus relief legislation. Defendant admits he

received this stimulus money and did not notify the United States Attorney’s Office

of this payment, claiming he did not know he was obligated to do so. Plaintiff now

moves for an Order authorizing the BOP to turn over to the Clerk of Court the funds

in defendant’s trust account as payment for the criminal monetary penalties imposed

in this case.

       The procedure by which the government may enforce criminal monetary

penalties is set forth by 18 U.S.C. § 3613. An order of restitution is “a lien in favor

of the United States on all property and rights to property. . . .” 18 U.S.C. § 3613(c).

Additionally, the Mandatory Victims Restitution Act states that “[i]f a person


1
 The obligation to C.S. is joint and several with James C. Smith and Anthony Owens, and the
obligation to D.J. is joint and several with James C. Smith. (Doc. 1509 at 7).
                                                2
Case: 4:11-cr-00246-CDP Doc. #: 1871 Filed: 08/10/21 Page: 3 of 5 PageID #: 16933



obligated to provide restitution, or pay a fine, receives substantial resources from any

source . . . during a period of incarceration, such person shall be required to apply the

value of such resources to any restitution or fine still owed.” 18 U.S.C. § 3664(n).

Defendant is required to notify this Court of any material change in his “economic

circumstances” that might affect defendant’s ability to pay restitution. 18 U.S.C. §

3664(k). The Court may also accept notification of a material change in the

defendant’s economic circumstances from the United States or from the victim. Id.

“Upon receipt of the notification, the court may, on its own motion, or the motion of

any party, including the victim, adjust the payment schedule, or require immediate

payment in full, as the interests of justice require.” Id. These statutes authorize

plaintiff to request the turnover of inmate funds from an inmate trust account to be

applied to restitution. United States v. Poff, 781 Fed. Appx. 593 (9th Cir.

2019); United States v. Rand, 924 F.3d 140 (5th Cir. 2019).

      Defendant argues that his funds should be unencumbered because he has been

making monthly restitution payments through the Inmate Financial Responsibility

Program (IFRP), which has not changed his monthly payment amount. According to

defendant, his monthly payment amount would have been changed if his “economic

circumstances” changed.

      Here, the funds are subject to the government’s lien created by the restitution

order entered in this case. 18 U.S.C. § 3613(c). Because the property at issue is cash,

it does not fall within any of the applicable categories of exempt property that a
                                            3
Case: 4:11-cr-00246-CDP Doc. #: 1871 Filed: 08/10/21 Page: 4 of 5 PageID #: 16934



defendant may claim in a criminal case. 18 U.S.C. § 3613(a)(1). There is no

exemption in the statute for stimulus payments. The Judgment entered against

defendant provides that “all criminal monetary penalties are due in full immediately.”

(Doc. 1509). That defendant has been making minimum payments through the IFRP

does not change this fact or mean that these funds are exempt from the government’s

lien created by the restitution order entered in this case.

      Based on the information set forth in the plaintiff’s motion, the Court finds that

defendant has substantial resources in the form of money that has been deposited in

his inmate account held by the Bureau of Prisons, and this money is not exempt from

enforcement of the judgment. See 18 U.S.C. § 3613(a). Moreover, the Court finds

the receipt of these substantial resources constitutes a material change in defendant’s

economic circumstances that affects his ability to pay restitution under 18 U.S.C. §

3664(k). Pursuant to the Crime Victim Rights Act, the victims of defendant’s crimes

are entitled to full and timely restitution as provided in law. See 18 U.S.C. §

3771(a)(6).

      Accordingly,

      IT IS ORDERED that the motion for release of funds from inmate trust

account [1859] is granted.

      IT IS FURTHER ORDERED that United States Bureau of Prisons shall turn

over to the Clerk of the United States District Court for the Eastern District of

Missouri all funds in the inmate trust account of Defendant Anthony Robinson as
                                             4
Case: 4:11-cr-00246-CDP Doc. #: 1871 Filed: 08/10/21 Page: 5 of 5 PageID #: 16935



payment toward the criminal monetary penalties imposed against him via check

payable to “United States District Court, Eastern District of Missouri,” referencing

Case No. 4:11 CR 246 CDP-11 delivered either personally or by First Class Mail to:

                            Clerk of the U.S. District Court
                                   111 S. 10th Street
                              St. Louis, Missouri 63102

      Alternatively, the Bureau of Prisons may make the required payment to the

Clerk of Court within 30 days from the date of this Order via electronic transfer in the

manner that it makes payments through the Inmate Financial Responsibility Program.

Said payment shall be limited to the amount of criminal monetary penalties due. To

the extent defendant’s account balance may exceed the amount of criminal monetary

penalties owed, the Bureau of Prisons is hereby directed to unencumber any such

funds in the account.



                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 10day of August, 2021.




                                           5
